Title: From John Adams to John Marshall, 17 September 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Sept 17 1800

I agree entirely with your sentiments relative to explanations with the British government & a gross sum, and am happy to learn that you have prepared a letter to Mr. King, according to the principles understood between us, which has been approved by the heads of department. This letter may be sent without further advice from me. Mr. Liston apparently had un peu de l’heumeur when he wrote his note of the 25 of August. Your letter in answer to it is very proper. This gentlemans conduct on the whole has been wise and agreeable. I return the proclamation for opening the trade with St Domingo signed. I know Mr. Dandridge so well that I am very willing you should give him a consulate
With sincere attachment &c
